Tlio opinion of the Court was delivered by


Mr. Justice Colcock.

In this case two questions are presented for determination: 1st. whether one copartner can bind another by making a note after the dissolution of the copartnership: 2d. whether one co-partner can enter an appearance for the other.
It is unnecessary to go into any reasoning upon either point, for both have been solemnly adjudicated by this court.
In the case of the Bank of South-Carolina, vs. Humphreys & Mathews, 1 M'Cord, 388, it was decided that after the dissolution of a copartnership, one partner cannot bind the other, by drawing a note in the name of the firm, without a special power .given to him for that purpose. And in the cases of Keckley, vs. Keen and Perry, decided in Charleston, May term, 1822, and that of Haslet and others vs. Street and others, 2 M'Cord, p. 311, it was determined that one copart-ner cannot authorise an appearance for the other.
On either ground the motion must be granted and the judgment set aside: the objection of the defendant is not to mere irregularity, which can be cured by pleading, but it extends to the whole proceeding, which as to him is absolutely void. The motion is granted.
Richardson, JYott, Huger, and Johnson, Justices, con-.ciirred.